DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of first fulcrum portions of claim 5 and the leaf spring of claim 17 [the Figures show a dome spring] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The brackets in Figures 2, 8 and 15 should also be removed. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yokobori [US 6,027,267] in view of Stringer et al. [Stringer hereinafter, US 2016/0049266].
	In regard to claim 1, Yokobori discloses [in Fig. 4] a push switch comprising: a housing [8, 9] including an opening [91] and a compartment [inside 8, 9] that communicates with the opening [91]; a fixed contact member [51] attached to the housing [51 is attached to 8 of the housing] and disposed within the compartment; a movable contact member [41] disposed closer to the opening [91] than the fixed contact member [51] within the compartment; and a first pressing member [2] disposed closer to the opening [91] than the movable contact member [4, 41] within the compartment and including a first fulcrum portion [annotated below], a first load portion [annotated below], and a first effort portion [annotated below], the first fulcrum portion being disposed on one side of the first pressing member [2] to contact the housing, the first load portion 

    PNG
    media_image1.png
    288
    681
    media_image1.png
    Greyscale

Annotated Fig. 4 of Yokobori


	In regard to claim 3, Yokobori discloses [in Fig. 4] some of the limitations of the push switch according to claim 1, wherein the first fulcrum portion [annotated above] protrudes toward a side opposite to the opening [91] with respect to the first effort portion [annotated above].  
	In regard to claim 4, Yokobori discloses [in Fig. 4] some of the limitations of the push switch according to claim 1, wherein the first fulcrum portion [annotated above] has a rib shape that has a predetermined length in a first direction, the first direction being perpendicular to a second direction in which the first fulcrum portion, the first load portion [annotated above], and the first effort portion [annotated above] are arranged.  
	In regard to claim 5, Yokobori discloses [in Fig. 4, annotated above] some of the limitations of the push switch according to claim 1, wherein the first fulcrum portion includes a plurality of first fulcrum portions, and the plurality of first fulcrum portions are provided in a region having a predetermined length in a first direction, the first direction being perpendicular to a second direction in which the first fulcrum portions, the first load portion, and the first effort portion are arranged.  
	In regard to claim 8, Yokobori discloses [in Fig. 4] some of the limitations of the push switch according to claim 1.  Yokobori does not disclose an insulator disposed to cover the opening.  Stringer teaches [in Fig. 2] an insulator [201, par. 0029] disposed to cover the opening [opening in 204].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the insulator of .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yokobori [US 6,027,267] in view of Stringer et al. [Stringer hereinafter, US 2016/0049266] further in view of Tsuduki [US 7,449,654].  Yokobori and Stringer teach the push switch according to claim 1.  Yokobori and Stringer do not teach that the first pressing member is composed of a metal plate that is electrically conductive.  Tsuduki teaches [in Fig. 20] that the first pressing member [49, 51, 52] is composed of a metal plate that is electrically conductive.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a first pressing member that is composed of a metal plate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yokobori [US 6,027,267] in view of Stringer et al. [Stringer hereinafter, US 2016/0049266] further in view of Watanabe et al. [Watanabe hereinafter, US 2016/0071665].  Yokobori and Watanabe teach the push switch according to claim 1.  Yokobori and Stringer do not teach that the movable contact member includes a metal contact and a leaf spring that is directly stacked on the metal contact.  Watanabe teaches [1] that the movable contact member includes a metal contact [20, par. 0047] and a leaf spring [30] that is directly stacked on the metal contact [20].  It would have been obvious to one of ordinary skill in .

Allowable Subject Matter
Claims 7 and 9-16 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833